NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HUCUL,                                  No. 18-55354

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01531-JLS-DHB

 v.
                                                MEMORANDUM*
COUNTY OF SAN DIEGO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Michael Hucul appeals pro se from the district court’s judgment dismissing

his action alleging a violation of the Right to Financial Privacy Act (“RFPA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed Hucul’s action as barred by the

Rooker-Feldman doctrine because it is a de facto appeal of prior state court

decisions and raises claims that are inextricably intertwined with state court

decisions. See id. at 1163-65 (Rooker-Feldman doctrine bars de facto appeals of a

state court decision and claims “inextricably intertwined” with the state court

decision); see also Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir.

2008) (a de facto appeal is one in which “the adjudication of the federal claims

would undercut the state ruling or require the district court to interpret the

application of state laws or procedural rules” (citation and internal quotation marks

omitted))

      Appellee Griffin’s motion to take judicial notice (Docket Entry No. 13) is

denied.

      AFFIRMED.




                                           2                                     18-55354